In an action to recover damages for personal injuries, suffered as the result of a fall from a trolley car owned and operated by defendant, the jury rendered a verdict for $8,500 in favor of plaintiff. Defendant appeals from the judgment entered thereon. Judgment reversed on the facts and a new trial granted, with costs to appellant to abide the event, unless plaintiff, within ten days from the entry of the order hereon, stipulate to reduce the verdict to $5,000, in which event the judgment, as so reduced, is unanimously affirmed, without costs. In our opinion the verdict is excessive. Holán, P. J., Adel, Wenzel, MaeCrate and Beldock, JJ., concur.